Citation Nr: 1446419	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a colon disability.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1958 to April 1959.  He had subsequent service in the Army National Guard until April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2012.  A transcript is of record.  

The claim was remanded in December 2012 and January 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  A colon disability was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

2.  Obstructive sleep apnea was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

3.  An eye disability was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

4.  Hypertension was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

5.  A lumbar spine disability was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

6.  Diabetes mellitus (diabetes) was not incurred during or as a result of ACDUTRA and is not etiologically related to service.

7.  Peripheral neuropathy of the bilateral upper and lower extremities was not incurred during or as a result of ACDUTRA and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a colon disability have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).  

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303.  

3.  The criteria for service connection for an eye disability have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303, 4.9, 4.75 (2013).  

4.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (Note 1) (2013).  

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303.  

6.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

7.  The criteria for service connection for peripheral neuropathy, bilateral upper and lower extremities, have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2007 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran was informed in July 2014 that his service treatment records, particularly for his confirmed period of ACDUTRA, have been determined to be unavailable.  The Board notes that the Veteran reports that all of the claimed disabilities began during his first period of ACDUTRA.  Moreover, during the Board hearing, he reported that he did not seek treatment for any of the claimed disabilities during service except for receiving glasses.  The Veteran reported during the Board hearing that he has only received private treatment; nevertheless, some VA treatment records have been obtained.  All available private treatment records from the identified providers have been obtained.  No other outstanding treatment records have been identified by the Veteran.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claim but has determined that no such examinations or opinions are required.  As explained below, the Board finds that there is no competent and credible evidence that any of the claimed disabilities began during service or is connected to service.  

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in December 2012 and January 2014, when it was remanded for additional development.  In accordance with the remand instructions, a search for service treatment records was performed and the Veteran was informed in July 2014 that such records were unavailable, all available records of private treatment identified by the Veteran were obtained, VA treatment records were obtained and associated with the claims file, and a supplemental statement of the case was issued, most recently in August 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board notes that there is no evidence that the Veteran had any foreign service, was exposed to herbicides, or had a chronic, compensable disability within one year of service.  Therefore, the provisions regarding presumptive service connection are not for application.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In addition, it does not appear that any of the claimed disabilities preceded enlistment into ACDUTRA.  Although the Veteran reported that he injured his eye prior to service, there is no evidence to demonstrate that an eye disability or any other disability pre-existed military service.  Accordingly, the Veteran is presumed sound upon his entrance to ACDUTRA.  38 U.S.C.A. § 1111 (West 2002).  
Therefore, the Board must consider whether service connection is warranted for each of the claimed disabilities on a direct basis.  

Regarding a colon disability, the record demonstrates that colon polyps were removed in November 1986 and colon cancer was diagnosed in 1987, both more than 25 years after ACDUTRA and more than two years after discharge from military service.  The Veteran reported during the Board hearing that the only symptom he had during service was constipation and that the first time he had bloody stool was years after his discharge from service.  

Regarding obstructive sleep apnea, the disability was first diagnosed in January 2001, more than 40 years after ACDUTRA.  During the hearing, he reported symptoms of snoring and gasping for air during service, but that he did not seek treatment at the time.  

The Veteran reported during the hearing that he was prescribed glasses for the first time during service and that the strength of the glasses has increased over the years.  In addition, bilateral cataracts were noted in February 1999, more than 39 years post-ACDUTRA.  

He also reported during the hearing that he was told that he had "borderline high" blood pressure during his service physicals, but that he was not prescribed medication for hypertension until 1989.  A private treatment record in November 1986 indicates that the Veteran had hypertension, but blood pressure readings were not provided.  

Regarding the lumbar spine disability, the Veteran reported during the hearing that he felt back pain during service from the wear and tear of long marches and physical activity during training.  He did not seek any treatment during service and first sought post-service treatment in 2003.  The record demonstrates a diagnosis of disc herniation at L4-L5 and L5-S1 in March 2003 as well as degenerative disc disease.  

The November 1986 private treatment record noted above also indicated that the Veteran had been diagnosed with diabetes, although he reported during the Board hearing that he was diagnosed with the disability in 1994.  Either way, diabetes was first demonstrated at least 30 years after ACDUTRA.  The reason the Veteran thought his diabetes was related to service is that he began to eat foods higher in carbohydrates during service.  He reported no other symptoms potentially related to diabetes during service.  

Regarding peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that peripheral neuropathy has not been diagnosed according to the record.  An April 2003 private treatment record noted right lower extremity radiculopathy related to the lumbar spine disability.  A February 2004 private treatment record documented complaints of bilateral hand numbness and then indicated that the Veteran needed a B12 shot.  In March 2005, he complained of bilateral hand and foot numbness.  

As noted above, the Veteran primarily contends that each of the claimed disabilities began during his first period of ACDUTRA, which lasted from October 1958 to April 1959.  While service treatment records from this period have been determined to be unavailable, the Veteran reported during the Board hearing that he did not seek treatment for any of the claimed disabilities beyond receiving eye glasses.  The service treatment records obtained after the first period of ACDUTRA are negative for any complaints, treatment, or diagnoses for any relevant symptomatology or disabilities other than the prescription of glasses.  The records reveal physical examinations conducted in May 1975, June 1979, and February 1983, which were each negative for any complaints or diagnoses related to the colon disability, obstructive sleep apnea, an eye disability other than refractive error, lumbar spine, diabetes, or any neuropathy of the upper and lower extremities.  A June 1979 blood test demonstrated glucose within normal limits.  In addition, the Veteran did not report any related symptoms or diagnoses of any of the claimed disabilities in May 1975, June 1979, and February 1983 reports of medical history.  

Regarding hypertension, the May 1975, June 1979, and February 1983 examinations documented a single blood pressure readings of 142/92, 140/94, and 132/86, respectively.  For VA compensation purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood  pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 (Note 1) (2013).  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Therefore, while on two occasions the Veteran's diastolic blood pressure readings were above 90 millimeters, a reading was only taken once each day and a qualifying reading was not demonstrated two or more times on at least three different days.  The Veteran, himself, testified that he was told his blood pressure was "borderline high."  He also stated that he did not begin medication treatment for hypertension until 1989, about 30 years post-ACDUTRA and more than four years after his discharge from military service.  

With regard to the Veteran's claimed eye disability, the Veteran has not reported any in-service symptoms or diagnoses related to the eye other than the fact that he was prescribed glasses for refractive error during service and that the strength of his glasses has increased over the years.  However, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.75; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  

While service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, this is not the case for defects such as refractive error.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  However, if refractive error of the eye was subject to a superimposed disease or injury during military service that resulted in increased disability, service connection may be warranted for the resulting disability.  
38 C.F.R. §§ 3.303(c), 4.9, 4.75.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In this case, the Veteran has not reported any additional injury or symptoms during service, other than the fact that he needed glasses.  There is no indication that there was an additional or superimposed disability during service, other than standard refractive error.  

The Board acknowledges the Veteran's contentions that each of the claimed disabilities began during service and, specifically, his reports of constipation, snoring/gasping for air, the need for glasses, borderline high blood pressure, low back pain, eating more carbohydrates, and numbness in his hands as evidence that each disability began during service, particularly during the first period of ACDUTRA.  However, three examinations were conducted following ACDUTRA, which each revealed normal findings and failed to document any of the claimed disabilities or symptoms.  Moreover, the Veteran failed to note any of the claimed disabilities in reports of medical history taken at the same time, despite the fact that most of the disabilities were already present according to his testimony.  There are significant gaps between ACDUTRA and even his discharge from military service and the first reports of any relevant symptoms or diagnoses of the claimed disabilities in the record.  The first evidence or contention that any of these disabilities are service-related came in the Veteran's claim for compensation benefits in February 2007, more than 47 years after his first period of ACDUTRA and more than 22 years after his discharge from service.  

Based on the foregoing, the Board finds that even though the Veteran is competent to report certain symptoms, such as constipation, low back pain, and hand numbness, his statements that each of the claimed disabilities began during or as a result of service are not credible.  As such, there is no other indication of record that any of the claimed disabilities may have begun during service and, therefore, a VA examination is not required.  

Given the lack of competent and credible evidence in support of the claim and the absence of competent and credible reports of in-service symptoms or diagnoses or a link between current disabilities/symptoms and service, the Board must conclude that the preponderance of the evidence is against the claim.  It is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for a colon disability is denied.    

Service connection for obstructive sleep apnea is denied.

Service connection for an eye disability is denied.  

Service connection for hypertension is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for peripheral neuropathy, bilateral upper and lower extremities, is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


